Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pyo (US 2014/0125714).
As for claim 1, Pyo teaches a display device (display device 100; fig. 1; [0032]) provided with a pixel circuit (pixels PX; [0033]), the pixel circuit comprising: 
a light-emitting element (can be OLED based; [0034]); 
a current modulator (T1, T3 and Cst; fig. 6A and 6B) that controls a current value flowing through the light-emitting element (specifically voltage stored across Cst determine the current through OLED; [0068-0070]); 
a current breaker (T5/T6) that interrupts a current flowing through the light-emitting element (current flows through only when emission signal EMn is active during turn-on period Ton); and 
a gray-scale controller (brightness control unit 10, data driver 140 and scan driver 130) that controls the current modulator and the current breaker to perform gray-scale control (data signal Dm controls the current modulator and emission signal EMn controls the current breaker; [0071]), 
the gray-scale controller (specifically the brightness control unit 10a; fig. 7; [0073]) discretely controlling a light emission duty of the light-emitting element (duty ratio setting unit 11 of brightness control unit 10a receives brightness mode signal BMS and outputs a duty control signal EDCS; [0074]) through the current breaker (EDCS signal controls EMn, which controls T5/T6), and controlling, through the current modulator, the current value flowing through the light-emitting element in accordance with the light emission duty of the light-emitting element (EDCS signal controls gamma setting unit 12, which in turn controls data converting unit 13 that converts RGB to RGB’; [0075-0076]).
As for claim 11, Pyo teaches wherein the light-emitting element comprises a light-emitting diode (can be OLED based; [0034]).
Method claim 12 corresponds to display device claim 1 and is rejected accordingly.
As for claim 13, Pyo’s OLED display device is inherently useable in a variety of apparatuses such as a TV.  Thus claim 13 is rejected similarly as for claim 1.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the gray-scale controller discretely decreases the light emission duty of the light-emitting element at a constant rate, and controls the current value flowing through the light-emitting element accordingly, of claim 2 (fig. 2 and 3); 
wherein the gray-scale controller uses only a specific current range of the light-emitting element other than a minimum light emission width of the light-emitting element, of claim 4 (fig. 2 and 4A-4D); 
wherein the current breaker includes a switch element coupled in series to the light-emitting element and the current modulator, and a duty controller that performs on/off control of the switch element, and the duty controller controls a light emission duty of the switch element on a basis of a duty control signal supplied from the gray-scale controller and a stepwise sawtooth wave signal, of claim 8 (fig. 2 and 3); 
wherein the gray-scale controller sets a change ratio of a light emission duty in one light emission in a light emission period in one frame when discretely controlling the light emission duty of the light-emitting element to a predetermined ratio or less, of claim 9 (fig. 12A-12D); 
wherein a rephotographing mode is provided in which light emission in one frame period is divided into a plurality of times and a light emission duty is not periodically changed, of claim 10 (fig. 13B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628